Pope, Judge.
Carlos D. Alligood was convicted of the offense of commercial gambling and sentenced to serve five years on probation provided he complied with eleven listed conditions. Probation was revoked on *786grounds that he violated three of these conditions. Alligood appeals, contending the evidence was insufficient to authorize the revocation. “ ‘Where the trial judge finds slight evidence that the conditions of probation have been violated, he may through his discretionary power revoke the probation, and such action may not be overturned without a showing that there has been a manifest abuse of discretion. [Cit.]’ ” Hayes v. State, 157 Ga. App. 659 (1) (278 SE2d 424) (1981). The evidence here was sufficient to authorize revocation on any of the stated grounds.
Decided January 5, 1982.
William Washington Larsen, Jr., for appellant.
B. B. Hayes, District Attorney, William T. McBroom III, Assistant District Attorney, for appellee.

Judgment affirmed.


Quillian, C. J., and McMurray, P. J., concur.